 

Exhibit 10.4

 

Execution Version

 

Security Agreement

 

This Security Agreement (this “Agreement”) is dated as of July 20, 2016, by and
among Limbach Facility Services LLC, a Delaware limited liability company (the
“Borrower”), Limbach Holdings LLC, a Delaware limited liability company (the
“Parent”), and the other parties executing this Agreement under the heading
“Debtors” (each of the Borrower, the Parent and such other parties, along with
any parties who execute and deliver to the Administrative Agent an agreement
substantially in the form attached hereto as Schedule G, being hereinafter
referred to collectively as the “Debtors” and individually as a “Debtor”), each
with its mailing address as set forth in Section 14(b) below, and Fifth Third
Bank, an Ohio banking corporation (“Fifth Third”), with its mailing address as
set forth in Section 14(b) below, acting as administrative agent hereunder for
the Secured Creditors hereinafter identified and defined (Fifth Third acting as
such administrative agent and any successor or successors to Fifth Third acting
in such capacity being hereinafter referred to as the “Administrative Agent”).

 

Preliminary Statements

 

A.          The Borrower, the Parent, the other Debtors, and Fifth Third,
individually and as Administrative Agent, have entered into that certain Credit
Agreement dated as of July 20, 2016 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), pursuant to which Fifth
Third and any other banks, financial institutions and other lenders from time to
time party to the Credit Agreement (Fifth Third, in its individual capacity, and
as L/C Issuer (as such term is defined in the Credit Agreement) and such other
banks, financial institutions and other lenders being hereinafter referred to
collectively as the “Lenders” and individually as a “Lender”) have agreed,
subject to certain terms and conditions, to extend credit and make certain other
financial accommodations available to the Borrower (the Administrative Agent and
the Lenders, together with any Affiliates of the Lenders with respect to Hedging
Liability and Bank Product Liability, as such terms are defined in the Credit
Agreement, being hereinafter referred to collectively as the “Secured Creditors”
and individually as a “Secured Creditor”).

 

B.           In addition, one or more of the Debtors may from time to time be
liable to one or more of the Secured Creditors with respect to Hedging Liability
and/or Bank Product Liability (as such terms are defined in the Credit
Agreement).

 

C.           As a condition to extending credit to the Borrower under the Credit
Agreement, the Secured Creditors have required, among other things, that each
Debtor grant to the Administrative Agent for the benefit of the Secured
Creditors a Lien on and security interest in the personal property and fixtures
of such Debtor described herein subject to the terms and conditions hereof.

 

D.           The Parent owns the Borrower, and the Borrower owns, directly or
indirectly, Ownership Interests in each other Debtor, and the Parent and the
Borrower provide each of the other Debtors with financial, management,
administrative, and technical support which enables such Debtors to conduct
their businesses in an orderly and efficient manner in the ordinary course.

 

 

 

 

E.           Each Debtor will benefit, directly or indirectly, from credit and
other financial accommodations extended by the Secured Creditors to the
Borrower.

 

Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.          Terms defined in Credit Agreement. Except as provided in
Section 2, all capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement. The term
“Debtor” and “Debtors” as used herein shall mean and include the Debtors
collectively and also each individually, with all grants, representations,
warranties, and covenants of and by the Debtors, or any of them, herein
contained to constitute joint and several grants, representations, warranties,
and covenants of and by the Debtors; provided, however, that unless the context
in which the same is used shall otherwise require, any grant, representation,
warranty or covenant contained herein related to the Collateral shall be made by
each Debtor only with respect to the Collateral owned by it or represented by
such Debtor as owned by it. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Agreement, and
(e) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and any successor of such law or regulation. References
“from” or “through” any date mean, unless otherwise specified, “from and
including” or “through and including”, respectively. Unless otherwise specified
herein, the settlement of all payments and fundings hereunder between or among
the parties hereto shall be made in lawful money of the United States of America
and in immediately available funds. All amounts used for purposes of financial
calculations required to be made herein shall be without duplication. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States of America. All terms which are
used in this Agreement which are defined in the Uniform Commercial Code of the
State of New York as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Agreement
shall otherwise specifically provide.

 

 -2- 

 

 

Section 2.          Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Debtor hereby grants to
the Administrative Agent for the benefit of the Secured Creditors a Lien on and
security interest in, and right of set-off against, and acknowledges and agrees
that the Administrative Agent has and shall continue to have for the benefit of
the Secured Creditors a continuing Lien on and security interest in, and right
of set-off against, all right, title, and interest of each Debtor, whether now
owned or existing or hereafter created, acquired or arising, in and to all of
the following:

 

(a)        Accounts;

 

(b)       Chattel Paper;

 

(c)        Instruments (including Promissory Notes);

 

(d)        Documents;

 

(e)        General Intangibles (including Payment Intangibles and Software,
patents, trademarks, tradestyles, copyrights, and all other intellectual
property rights, including all applications, registration, and licenses
therefor, and all goodwill of the business connected therewith or represented
thereby);

 

(f)         Letter-of-Credit Rights;

 

(g)        Supporting Obligations;

 

(h)        Deposit Accounts;

 

(i)         Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

 

(j)         Inventory;

 

(k)        Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof);

 

(l)         Fixtures;

 

(m)       Commercial Tort Claims (as described on Schedule F or on one or more
supplements to this Agreement);

 

(n)        Rights to merchandise and other Goods (including rights to returned
or repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

 

(o)        Monies, personal property, and interests in personal property of such
Debtor of any kind or description now held by any Secured Creditor or at any
time hereafter transferred or delivered to, or coming into the possession,
custody or control of, any Secured Creditor, or any agent or affiliate of any
Secured Creditor, whether expressly as collateral security or for any other
purpose (whether for safekeeping, custody, collection or otherwise), and all
dividends and distributions on or other rights in connection with any such
property;

 

 -3- 

 

 

(p)        Supporting evidence and documents relating to any of the
above-described property, including computer programs, disks, tapes and related
electronic data processing media, and all rights of such Debtor to retrieve the
same from third parties, written applications, credit information, account
cards, payment records, correspondence, delivery and installation certificates,
invoice copies, delivery receipts, notes and other evidences of indebtedness,
insurance certificates and the like, together with all books of account,
ledgers, and cabinets in which the same are reflected or maintained;

 

(q)        Accessions and additions to, and substitutions and replacements of,
any and all of the foregoing;

 

(r)         Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof; and

 

(s)         all other assets of such Debtor to the extent not otherwise included
above;

 

all of the foregoing being herein sometimes referred to as the “Collateral.”
Notwithstanding the foregoing, the security interest granted hereunder shall not
extend to, and the term “Collateral” shall not include, any Excluded Property.
For purposes of this Agreement, (a) “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise (other than pledged Ownership Interests) and (b) “Subsidiary
Interests” means all Ownership Interests held by a Debtor in its Subsidiaries,
whether such Ownership Interests constitute Investment Property or General
Intangibles under the UCC, it being acknowledged and agreed that all Receivables
and Subsidiary Interests constitute Collateral hereunder.

 

Section 3.          Secured Obligations. This Agreement is made and given to
secure, and shall secure, the prompt payment and performance of (a) all “Secured
Obligations,” as such term is defined in the Credit Agreement, in each case
whether now existing or hereafter arising (and whether arising before or after
the filing of a petition in bankruptcy and including all interest, costs, fees,
and charges after the entry of an order for relief against a Debtor in a case
under Title 11 of the United States Bankruptcy Code or any similar proceeding,
whether or not such interest, costs, fees and charges would be an allowed claim
against such Debtor in such proceeding), due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired and
(b) any and all expenses and charges, legal or otherwise, suffered or incurred
by the Secured Creditors, and any of them individually, in collecting or
enforcing any of such indebtedness, obligations, and liabilities or in realizing
on or protecting or preserving any security therefor, including the lien and
security interest granted hereby (all of the indebtedness, obligations,
liabilities, expenses, and charges set forth in this Section 3 being hereinafter
referred to as the “Secured Obligations”). Notwithstanding anything in this
Agreement to the contrary, the right of recovery against any Debtor under this
Agreement (other than the Borrower to which this limitation shall not apply)
shall not exceed $1.00 less than the lowest amount that would render such
Debtor’s obligations under this Agreement void or voidable under applicable law,
including fraudulent conveyance law.

 

 -4- 

 

 

Section 4.          Covenants, Agreements, Representations and Warranties. (a)
Each Debtor hereby represents and warrants to the Secured Creditors that:

 

(i)          Each Debtor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Each Debtor is the sole
and lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for. The execution and delivery of this Agreement, and the
observance and performance of each of the matters and things herein set forth,
will not (i) contravene or constitute a default under any provision of law or
any judgment, injunction, order or decree binding upon any Debtor or any
provision of any Debtor’s Organization Documents or any covenant, indenture or
agreement of or affecting any Debtor or any of its property or (ii) result in
the creation or imposition of any lien or encumbrance on any property of any
Debtor except for the Lien and security interest granted to the Administrative
Agent hereunder.

 

(ii)         Each Debtor’s respective chief executive office is at the location
listed under Column 2 on Schedule A opposite such Debtor’s name; and such Debtor
has no other executive offices or places of business other than those listed
under Column 3 on Schedule A opposite such Debtor’s name. The Collateral is and
shall remain in such Debtor’s possession or control at (x) the locations listed
under Columns 2 and 3 on Schedule A opposite such Debtor’s name or (y) such
additional locations identified pursuant to Section 4(b)(i) (collectively for
each Debtor, the “Permitted Collateral Locations”), except for (A) Collateral
which in the ordinary course of the Debtor’s business is in transit between
Permitted Collateral Locations or (B) Collateral which in the ordinary course of
the Debtor’s business is in use at a temporary job site.

 

(iii)        Each Debtor’s legal name, jurisdiction of organization and
organizational number (if any) are correctly set forth under Column 1 on
Schedule A. No Debtor has transacted business at any time during the immediately
preceding five-year period, and does not currently transact business, under any
other legal names or trade names other than the prior legal names and trade
names (if any) set forth on Schedule B.

 

(iv)        The Collateral and every part thereof is free and clear of all Liens
except for Permitted Liens.

 

(v)         Schedule C contains a true, complete, and current listing of all
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) owned by each of
the Debtors as of the date hereof that are registered with any Governmental
Authority. Except for revocations or terminations of registered intellectual
property that may occur in the ordinary course of business or as otherwise
permitted by the Credit Agreement, and subject to such Debtor’s reasonable
business judgment, no event has occurred which permits, or after notice or lapse
of time or both would permit, the revocation or termination of any such rights,
and the Debtors are not liable to any person for infringement under applicable
law with respect to any such rights as a result of its business operations.

 

 -5- 

 

 

(vi)        Schedule F contains a true, complete and current listing of all
Commercial Tort Claims with an aggregate value in excess of $250,000 held by the
Debtors as of the date hereof, each described by referring to a specific
incident giving rise to the claim.

 

(vii)       Except in the ordinary course of business, which in no event shall
make the Schedule of Retainage materially misleading, and to the best of each
Debtor’s knowledge, (A) the amounts shown on the Schedule of Retainage are and
will be actually and absolutely owing to the Debtors or their Subsidiaries; (B)
there are no set-offs, counterclaims or disputes existing or asserted with
respect to any Retainage included on any Schedule of Retainage when scheduled
(except to the extent reflected thereon) and each Debtor or its applicable
Subsidiary has not made any agreement with any Retainage debtor for any
deduction from such Retainage; and (C) there are no reserves against the
collection of Retainage not set forth in the applicable Schedule of Retainage or
the financial statements delivered pursuant to Sections 6.1(a), (b) and (i) of
the Credit Agreement and there are no facts, events or occurrences which in any
way impair the validity or collectability of Retainage or tend to reduce the
amount payable thereunder from the amount of the invoice shown on any Schedule
of Retainage when scheduled, and on all contracts, invoices and statements
delivered to the Administrative Agent with respect thereto; provided that, in
the event knowledge is acquired by any Debtor after the delivery of such
Schedule of Retainage which would cause the representations in (A), (B) or (C)
of this Section 4.1(a)(vii) to be inaccurate, the Debtors have promptly
delivered to the Administrative Agent a corrected Schedule of Retainage.

 

(b)          Each Debtor hereby covenants and agrees with the Secured Creditors
that:

 

(i)          No Debtor shall move its chief executive office or maintain a place
of business at a location other than those specified under Columns 2 or 3 on
Schedule A without first providing the Administrative Agent at least thirty (30)
days (or such shorter time period as may be agreed to by the Administrative
Agent) prior written notice of the Debtor’s intent to do so; provided that each
Debtor shall at all times maintain its chief executive office, places of
business, and Permitted Collateral Locations in the United States of America and
such Debtor shall have taken all action reasonably requested by the
Administrative Agent in writing to maintain the Lien and security interest of
the Administrative Agent in the Collateral at all times fully perfected and in
full force and effect.

 

(ii)         No Debtor shall change its jurisdiction of organization without the
Administrative Agent’s prior written consent. No Debtor shall change its legal
name or transact business under any other trade name without first giving thirty
(30) days’ (or such shorter time period as may be agreed to by the
Administrative Agent) prior written notice of its intent to do so to the
Administrative Agent.

 

 -6- 

 

 

(iii)        Each Debtor shall warrant and defend the Collateral against any
claims and demands of all persons at any time claiming the same or any interest
in the Collateral adverse to any of the Secured Creditors other than with
respect to Permitted Liens.

 

(iv)        Subject to the terms of the Credit Agreement, each Debtor agrees it
will not waste or destroy (other than in the ordinary course of its use and as
permitted by the Credit Agreement) the Collateral or any part thereof and will
maintain the same in the manner required by the Credit Agreement.

 

(v)         Each Debtor will insure its Collateral consisting of tangible
personal property against such risks and hazards as other companies similarly
situated insure against, and including in any event loss or damage by fire,
theft, burglary, pilferage, and loss in transit, in amounts and under policies
containing lender’s loss payable clauses to the Administrative Agent as its
interest may appear (and, if the Administrative Agent requests in writing,
naming the Administrative Agent as additional insureds therein) by financially
sound and reasonable insurers reasonably acceptable to the Administrative Agent.
All premiums on such insurance shall be paid by the Debtors and the policies of
such insurance (or certificates therefor) delivered to the Administrative Agent.
All insurance required hereby shall provide that any loss shall be payable
notwithstanding any act or negligence of the relevant Debtor, shall provide that
no cancellation thereof shall be effective until at least thirty (30) days after
receipt by the relevant Debtor and the Administrative Agent of written notice
thereof, and shall be reasonably satisfactory to the Administrative Agent in all
other respects. Except as otherwise provided in Section 2.8(b) of the Credit
Agreement, in case of any material loss, damage to or destruction of the
Collateral or any part thereof, the relevant Debtor shall promptly give written
notice thereof to the Administrative Agent generally describing the nature and
extent of such damage or destruction. Except as otherwise provided in Section
2.8(b) of the Credit Agreement, in case of any loss, damage to or destruction of
the Collateral or any part thereof, the relevant Debtor, whether or not the
insurance proceeds, if any, received on account of such damage or destruction
shall be sufficient for that purpose, at such Debtor’s cost and expense, will
promptly repair or replace the Collateral so lost, damaged or destroyed, except
to the extent such Collateral is not necessary to the conduct of such Debtor’s
business in the ordinary course. Except as otherwise provided in Section 2.8(b)
of the Credit Agreement, in the event any Debtor shall receive any proceeds of
such insurance, such Debtor shall immediately pay over such proceeds of
insurance to the Administrative Agent which will thereafter be applied to the
reduction of the Secured Obligations (whether or not then due) or held as
collateral security therefor, as the Administrative Agent may then reasonably
determine or as otherwise provided for in the Credit Agreement; provided,
however, that the Administrative Agent agrees to release such insurance proceeds
to the relevant Debtor for replacement or restoration of the portion of the
Collateral lost, damaged or destroyed if, but only if, (i) at the time of
release no Default or Event of Default exists, (ii) written application for such
release is received by the Administrative Agent from the relevant Debtor within
thirty (30) days of the receipt of such proceeds, and (iii) the Administrative
Agent has received evidence reasonably satisfactory to it that the collateral
lost, damaged or destroyed has been or will be replaced or restored to its
condition immediately prior to the loss, destruction or other event giving rise
to the payment of such insurance proceeds. Each Debtor hereby authorizes the
Administrative Agent, at the Administrative Agent’s option, to adjust,
compromise, and settle any losses under any insurance afforded at any time after
the occurrence and during the continuation of any Default or Event of Default,
and such Debtor does hereby irrevocably constitute the Administrative Agent, its
officers, agents, and attorneys, as such Debtor’s attorneys-in-fact, with full
power and authority after the occurrence and during the continuation of any
Default or Event of Default to effect such adjustment, compromise, and/or
settlement and to endorse any drafts drawn by an insurer of the Collateral or
any part thereof and to do everything necessary to carry out such purposes and
to receive and receipt for any unearned premiums due under policies of such
insurance. Unless the Administrative Agent elects to adjust, compromise or
settle losses as aforesaid, any adjustment, compromise, and/or settlement of any
losses under any insurance shall be made by the relevant Debtor subject to the
final approval by the Administrative Agent (regardless of whether or not an
Event of Default shall have occurred) in the case of losses exceeding $100,000.
All insurance proceeds shall be subject to the Lien and security interest of the
Administrative Agent hereunder.

 

 -7- 

 

 

(vi)        If any Collateral is in the possession or control of any agents or
processors of a Debtor and the Administrative Agent so requests, such Debtor
agrees to notify such agents or processors in writing of the Administrative
Agent’s Lien and security interest therein and instruct them to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s written instructions. Each Debtor will, upon the request
of the Administrative Agent (provided that, absent an Event of Default, the
Administrative Agent shall provide prior written notice to each Debtor of such
request), authorize and request all bailees and any other parties, if any, at
any time processing, labeling, packaging, holding, storing, shipping or
transferring all or any part of the Collateral to permit the Administrative
Agent and their respective representatives to examine and inspect any of the
Collateral then in such party’s possession and to verify from such party’s own
books and records any information concerning the Collateral or any part thereof
which the Secured Creditors or their respective representatives may seek to
verify. As to any premises not owned by a Debtor wherein any of the Collateral
is located, if any, such Debtor shall, upon the Administrative Agent’s request,
use commercially reasonable efforts to cause each party having any right, title
or interest in, or lien on, any of such premises to enter into an agreement
whereby such party disclaims or subordinates any right, title, and interest in
and Lien on the Collateral, allows the removal of such Collateral by the
Administrative Agent or its agents or representatives, and otherwise is in form
and substance reasonably acceptable to the Administrative Agent.

 

(vii)       Upon the Administrative Agent’s written request, each Debtor agrees
from time to time to deliver to the Administrative Agent such evidence of the
existence, identity, and location of its Collateral and of its availability as
collateral security pursuant hereto (including schedules describing all
Receivables created or acquired by such Debtor, copies of customer invoices or
the equivalent for all services rendered by it, together with such Debtor’s
warranty of the genuineness thereof, and reports stating the book value of its
Inventory and Equipment by major category and location), in each case as the
Administrative Agent may reasonably request. The Administrative Agent shall have
the right to verify all or any part of the Collateral in any reasonable manner,
and through any medium, which the Administrative Agent considers appropriate and
reasonable, and each Debtor agrees to furnish all reasonably necessary
assistance and information, and perform any acts, which the Administrative Agent
may reasonably require in connection therewith; provided that verification of
any Accounts of the Debtors or Retainage shall be made only as provided in
subsection (xv).

 

 -8- 

 

 

(viii)      Each Debtor will comply in all material respects with the terms and
conditions of any and all leases, easements, right-of-way agreements, and other
agreements binding upon such Debtor or affecting the Collateral, in each case
which cover the premises wherein the Collateral is located, and any Legal
Requirement of any Governmental Authority having jurisdiction with respect to
such premises or the conduct of business thereon, where any such non-compliance,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of the Collateral (other
than Permitted Liens).

 

(ix)         The Debtors shall notify the Administrative Agent in writing
concurrently with the submission of a Compliance Certificate of any additional
intellectual property rights acquired or arising after the date hereof and shall
submit to the Administrative Agent a supplement to Schedule C to reflect such
additional rights (provided any Debtor’s failure to do so shall not impair the
Administrative Agent’s security interest therein).

 

(x)          Each Debtor agrees to execute and deliver to the Administrative
Agent a supplement to this Agreement in the form attached hereto as Schedule H,
or in such other form reasonably acceptable to the Administrative Agent,
promptly upon becoming aware of any Commercial Tort Claim of such Debtor arising
after the date hereof, to the extent the aggregate amount of all Commercial Tort
Claims at such time exceeds $250,000 (provided any Debtor’s failure to do so
shall not impair the Administrative Agent’s security interest therein).

 

(xi)         Each Debtor agrees to execute and deliver to the Administrative
Agent such further agreements, assignments, instruments, and documents, and to
do all such other things, as the Administrative Agent may reasonably deem
necessary or appropriate to assure the Administrative Agent its Lien and
security interest hereunder in the Collateral, including (i) such financing
statements or other instruments and documents as the Administrative Agent may
from time to time reasonably require to comply with the UCC and any other
applicable law, (ii) such agreements with respect to patents, trademarks,
copyrights, and similar intellectual property rights as the Administrative Agent
may from time to time reasonably require to comply with the filing requirements
of the United States Patent and Trademark Office and the United States Copyright
Office, and (iii) such control agreements with respect to Deposit Accounts,
Investment Property, Letter-of-Credit Rights, and electronic Chattel Paper, and
to cause the relevant depository institutions, financial intermediaries, and
issuers to execute and deliver such control agreements, as the Administrative
Agent may from time to time reasonably require. The Administrative Agent may
order lien searches from time to time against any Debtor and the Collateral, and
the Debtors shall promptly reimburse the Administrative Agent for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with such
lien searches. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral or any part thereof, or
to any of the Secured Obligations, each Debtor agrees to execute and deliver all
such agreements, assignments, instruments, and documents and to do all such
other things as the Administrative Agent deems reasonably necessary or
appropriate to preserve, protect, and enforce the security interest of the
Administrative Agent under the law of such other jurisdiction. Each Debtor
agrees to mark its books and records to reflect the Lien and security interest
of the Administrative Agent in the Collateral.

 

 -9- 

 

 

 

(xii)        On failure of any Debtor to perform any of the covenants and
agreements herein contained, the Administrative Agent may, at its option and,
prior to the occurrence and continuation of an Event of Default, following
notice to the Debtor, perform the same and in so doing may expend such sums as
the Administrative Agent deems advisable in the performance thereof, including
the payment of any insurance premiums, the payment of any taxes, liens, and
encumbrances, expenditures made in defending against any adverse claims, and all
other expenditures which the Administrative Agent may be compelled to make by
operation of law or which the Administrative Agent may make by agreement or
otherwise for the protection of the security hereof. All such sums and amounts
so expended shall be repayable by the Debtors within three (3) Business Days
following written demand, shall constitute additional Secured Obligations
secured hereunder, bearing interest as provided in Section 2.4 of the Credit
Agreement (the “Default Rate”). No such performance of any covenant or agreement
by the Administrative Agent on behalf of a Debtor, and no such advancement or
expenditure therefor, shall relieve any Debtor of any Default under the terms of
this Agreement or in any way obligate any Secured Creditor to take any further
or future action with respect thereto. The Administrative Agent, in making any
payment hereby authorized, may do so according to any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim. The Administrative Agent, in performing any act hereunder,
shall be the sole judge of whether the relevant Debtor is required to perform
the same under the terms of this Agreement. The Administrative Agent is hereby
authorized to charge any account of any Debtor maintained with any Secured
Creditor for the amount of such sums and amounts so expended.

 

(xiii)       The Collateral and every part thereof shall be free and clear of
all Liens except for Permitted Liens.

 

 -10- 

 

 

(xiv)      Each Debtor hereby irrevocably authorizes the Administrative Agent
(or its designee) at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Collateral or any part thereof and amendments thereto that (i) indicate
the Collateral as “all assets, whether now owned or hereafter acquired” or “all
right, title and interest in and to all personal property and fixtures of the
Debtor, whether now owned or existing or hereafter created, acquired or arising”
of such Debtor, or words of similar meaning, or such other description as the
Administrative Agent may determine and (ii) contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Debtor is an
organization, the type of organization and any organizational identification
number, if any, issued to such Debtor and (B) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Debtor agrees to provide
such information to the Administrative Agent promptly upon request.

 

(xv)       Each Debtor agrees that the Administrative Agent shall have the
right, at any time and, prior to the occurrence and continuation of an Event of
Default, upon prior written notice to the Debtors, in the name of the
Administrative Agent or a nominee of the Administrative Agent, to verify the
validity, amount or any other matter relating to any Accounts of the Debtors or
Retainage, by mail, telephone, facsimile, email or otherwise; provided that,
absent the occurrence and continuation of an Event of Default, such verification
shall only occur as part of, or in connection with, visits, inspections, and
examinations permitted by Section 6.2 of the Credit Agreement.

 

Section 5.          Special Provisions Re: Receivables. (a) As of the time any
Receivable owned by a Debtor becomes subject to the security interest provided
for hereby, and at all times thereafter, such Debtor shall be deemed to have
warranted as to each such Receivable that all warranties of such Debtor set
forth in this Agreement are true and correct with respect to such Receivable;
that such Receivable and all papers and documents relating thereto are genuine
and in all respects what they purport to be; that such Receivable is valid and
subsisting; that the amount of such Receivable represented as owing is the
correct amount actually and unconditionally owing, except for normal cash
discounts in the ordinary course of business; that the amount of such Receivable
represented as owing is not disputed and is not subject to any set-offs,
credits, deductions or countercharges other than those arising in the ordinary
course of such Debtor’s business which are disclosed to the Administrative Agent
in writing promptly upon such Debtor becoming aware thereof; and, except as
disclosed to the Administrative Agent in writing at or prior to the time such
Receivable is created, that no surety bond was required or given in connection
with such Receivable or the contracts or purchase orders out of which the same
arose.

 

(b)          If any Receivable arises out of a contract with the United States
of America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, each Debtor agrees to
promptly so notify the Administrative Agent and, at the request of the
Administrative Agent or the Secured Creditors, execute whatever instruments and
documents are required by the Administrative Agent in order that such Receivable
shall be assigned to the Administrative Agent and that proper notice of such
assignment shall be given under the federal Assignment of Claims Act (or any
successor statute) or any similar state or local statute, as the case may be.

 

(c)          [Reserved].

 

 -11- 

 

 

(d)          To the extent any Receivable or other item of Collateral is
evidenced by an Instrument or tangible Chattel Paper, each Debtor shall cause
such Instrument or tangible Chattel Paper to be pledged and delivered to the
Administrative Agent; provided, however, that, prior to the existence of a
Default or Event of Default and thereafter until otherwise required by the
Administrative Agent, a Debtor shall not be required to deliver any such
Instrument or tangible Chattel Paper if and only so long as the aggregate unpaid
principal balance of all such Instruments and tangible Chattel Paper held by the
Debtors and not delivered to the Administrative Agent hereunder is less than
$100,000 at any one time outstanding. Unless delivered to the Administrative
Agent or its agent, all tangible Chattel Paper and Instruments shall contain a
legend acceptable to the Administrative Agent indicating that such Chattel Paper
or Instrument is subject to the security interest of the Administrative Agent
contemplated by this Agreement.

 

Section 6.          Collection of Receivables. (a) Except as otherwise provided
in this Agreement, each Debtor shall make collection of its Receivables and may
use the same to carry on its business in accordance with sound business practice
and otherwise subject to the terms hereof.

 

(b)          Upon the occurrence and during the continuance of any Event of
Default, whether or not the Administrative Agent has exercised any of its other
rights under other provisions of this Section 6, in the event the Administrative
Agent requests any Debtor to do so:

 

(i)          all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks) shall, upon receipt by
such Debtor, be immediately endorsed to and deposited with Administrative Agent;
and/or

 

(ii)         such Debtor shall instruct all customers and account debtors to
remit all payments in respect of Receivables or any other Collateral to a
lockbox or lockboxes under the sole custody and control of the Administrative
Agent and which are maintained at one or more post offices selected by the
Administrative Agent.

 

(c)          Upon the occurrence and during the continuance of any Event of
Default, whether or not the Administrative Agent has exercised any of its other
rights under the other provisions of this Section 6, the Administrative Agent or
its designee may notify the relevant Debtor’s customers and account debtors,
including Retainage debtors, in writing at any time that Receivables have been
assigned to the Administrative Agent or of the Administrative Agent’s security
interest therein, and either in its own name, or such Debtor’s name, or both,
demand, collect (including through a lockbox analogous to that described in
Section 6(b)(ii)), receive, receipt for, sue for, compound and give acquittance
for any or all amounts due or to become due on Receivables, and in the
Administrative Agent’s discretion file any claim or take any other action or
proceeding which the Administrative Agent may deem necessary or appropriate to
protect and realize upon the security interest of the Administrative Agent in
the Receivables or any other Collateral.

 

 -12- 

 

 

(d)          Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Administrative Agent pursuant to any of the provisions
of Sections 6(b) or 6(c) may be handled and administered by the Administrative
Agent in and through deposit accounts maintained at the Administrative Agent or
by the Administrative Agent at a commercial bank or banks selected by the
Administrative Agent (collectively the “Depositary Banks” and individually a
“Depositary Bank”), and each Debtor acknowledges that the maintenance of such
deposit accounts by the Administrative Agent is solely for the Administrative
Agent’s convenience and that the Debtors do not have any right, title or
interest in such deposit accounts or any amounts at any time standing to the
credit thereof. The Administrative Agent may, after the occurrence and during
the continuation of any Event of Default, apply all or any part of any proceeds
of Receivables or other Collateral received by it from any source to the payment
of the Secured Obligations in accordance with Section 2.9 of the Credit
Agreement. The Administrative Agent may, after the occurrence and during the
continuation of an Event of Default, apply all or any part of any proceeds of
Receivables or other Collateral received by it from any source to the payment of
the Secured Obligations in accordance with Section 2.9 of the Credit Agreement.
The Administrative Agent need not apply or give credit for any item included in
proceeds of Receivables or other Collateral until the Depositary Bank has
received final payment therefor at its office in cash or final solvent credits
current at the site of deposit acceptable to the Administrative Agent and the
Depositary Bank as such. However, if the Administrative Agent does permit credit
to be given for any item prior to a Depositary Bank receiving final payment
therefor and such Depositary Bank fails to receive such final payment or an item
is charged back to the Administrative Agent or any Depositary Bank for any
reason, the Administrative Agent may at its election in either instance charge
the amount of such item back against any such deposit accounts or any Deposit
Account of any Debtor subject to the Lien and security interest of this
Agreement, together with interest thereon at the Default Rate. Concurrently with
each transmission of any proceeds of Receivables or other Collateral to any such
deposit account, upon the Administrative Agent’s request, the relevant Debtor
shall furnish the Administrative Agent with a report in such form as
Administrative Agent shall reasonably require identifying the particular
Receivable or such other Collateral from which the same arises or relates.
Unless and until a Default or an Event of Default has occurred and is
continuing, the Administrative Agent will release proceeds of Collateral which
the Administrative Agent has not applied to the Secured Obligations. Each Debtor
hereby indemnifies the Secured Creditors from and against all liabilities,
damages, losses, actions, claims, judgments, and all reasonable costs, expenses,
charges, and attorneys’ fees suffered or incurred by any Secured Creditor
because of the maintenance of the foregoing arrangements; provided, however,
that no Debtor shall be required to indemnify any Secured Creditor for any of
the foregoing to the extent they arise (x) from the gross negligence or willful
misconduct of the person seeking to be indemnified, as determined by a court of
competent jurisdiction by final and nonappealable judgment or (y) as a result
from a claim brought by any Debtor against the person seeking to be indemnified
for breach in bad faith of such person’s obligations hereunder or under any
other Loan Document, if such Debtor has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. The Secured Creditors shall have no liability or responsibility to
any Debtor for the Administrative Agent or any Depositary Bank accepting any
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.

 

 -13- 

 

 

Section 7.          Special Provisions Re: Inventory and Equipment. (a) Each
Debtor shall at its own cost and expense maintain, keep, and preserve its
Inventory in good and merchantable condition and keep and preserve its Equipment
in good repair, working order, and condition, ordinary wear and tear, casualty
and condemnation excepted, subject to the limitations of Section 6.3 of the
Credit Agreement.

 

(b)          Each Debtor shall use, consume, sell, and lease the Inventory in
the ordinary course of its business or as otherwise permitted by the terms of
the Credit Agreement.

 

(c)          Each Debtor may, until an Event of Default has occurred and is
continuing and thereafter until otherwise notified by the Administrative Agent
in writing, sell Equipment to the extent permitted by Section 6.13 of the Credit
Agreement.

 

(d)          As of the time any Inventory or Equipment of a Debtor becomes
subject to the security interest provided for hereby and at all times
thereafter, such Debtor shall be deemed to have warranted as to any and all of
such Inventory and Equipment that all warranties of such Debtor set forth in
this Agreement are true and correct with respect to such Inventory and
Equipment; and that all of such Inventory and Equipment is located at a location
set forth pursuant to Section 4(b). Each Debtor warrants and agrees that none of
its Inventory is or will be consigned to any other person without the
Administrative Agent’s prior written consent.

 

(e)          Subject to Section 4.1 of the Credit Agreement, and upon the
Administrative Agent’s or the Secured Creditors’ written request, each Debtor
shall at its own cost and expense cause the Lien of the Administrative Agent in
and to any portion of the Collateral subject to a certificate of title law to be
duly noted on such certificate of title or to be otherwise filed in such manner
as is prescribed by law in order to perfect such Lien and will cause all such
certificates of title and evidences of Lien to be deposited with the
Administrative Agent (and, until so delivered, such Debtor shall hold such
certificates of title in trust for the benefit of the Administrative Agent
pursuant to the terms of this Agreement).

 

(f)          Except for Equipment from time to time located on the real estate
described on Schedule D or as otherwise hereafter disclosed to the
Administrative Agent and the Secured Creditors in writing, none of the Equipment
is or will be attached to real estate in such a manner that the same may become
a fixture.

 

(g)          If any of the Inventory is at any time evidenced by a document of
title, such document shall be promptly delivered by the relevant Debtor to the
Administrative Agent.

 

Section 8.          Special Provisions Re: Investment Property, Subsidiary
Interests and Deposits. (a) Unless and until an Event of Default has occurred
and is continuing and thereafter until notified to the contrary by the
Administrative Agent pursuant to Section 10(d):

 

(i)          each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property and Subsidiary
Interests, or any part thereof, for all purposes not in breach of the terms of
this Agreement, the Credit Agreement or any other document evidencing or
otherwise relating to any Secured Obligations; and

 

 -14- 

 

 

(ii)         each Debtor shall be entitled to receive and retain all cash
dividends paid upon or in respect of its Investment Property and Subsidiary
Interests subject to the Lien and security interest of this Agreement.

 

(b)          All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) and Subsidiary
Interests owned directly by the Debtors on the date hereof is listed and
identified on Schedule E. Each Debtor shall promptly notify the Administrative
Agent of any other Investment Property or Subsidiary Interests acquired or
maintained by such Debtor after the date hereof, and shall submit to the
Administrative Agent a supplement to Schedule E to reflect such additional
rights (provided any Debtor’s failure to do so shall not impair the
Administrative Agent’s security interest therein). Each Debtor hereby
acknowledges on behalf of its Subsidiaries that have issued Ownership Interests
that such interests are not of a type dealt in or traded on securities exchanges
or securities markets and that its Ownership Interests in such Subsidiaries are
not securities governed by Article 8 of the UCC. Certificates for all
certificated securities now or at any time constituting Investment Property or
Subsidiary Interests and part of the Collateral hereunder shall be promptly
delivered by the applicable Debtor to the Administrative Agent duly endorsed in
blank for transfer or accompanied by an appropriate assignment or assignments or
an appropriate undated transfer power or powers, in every case sufficient to
provide the Administrative Agent control as defined in Section 8-106 of the UCC,
including all Ownership Interests received in respect of a dividend or resulting
from a split-up, revision or reclassification of the Investment Property or
Subsidiary Interests or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or Subsidiary
Interests or any part thereof as a result of a merger, consolidation or
otherwise. With respect to any uncertificated securities or any Investment
Property or Subsidiary Interests held by a securities intermediary, commodity
intermediary, or other financial intermediary of any kind, at the Administrative
Agent’s request, the applicable Debtor shall execute and deliver, and shall use
commercially reasonable efforts to cause any such issuer or intermediary to
execute and deliver, an agreement among such Debtor, the Administrative Agent,
and such issuer or intermediary in form and substance satisfactory to the
Administrative Agent which provides, among other things, for the issuer’s or
intermediary’s agreement that it will comply with such entitlement orders, and
apply any value distributed on account of any Investment Property or Subsidiary
Interests, as directed by the Administrative Agent without further consent by
such Debtor. The Administrative Agent may, subject to Section 10(i), at any time
after the occurrence and during the continuance of any Event of Default, cause
to be transferred into its name or the name of its nominee or nominees any and
all of the Investment Property and Subsidiary Interests hereunder.

 

(c)          Unless and until an Event of Default has occurred and is
continuing, each Debtor may sell or otherwise dispose of any of its Investment
Property or Subsidiary Interests to the extent permitted by the Credit
Agreement, provided that, except to the extent permitted by the Credit
Agreement, no Debtor shall sell or otherwise dispose of any Ownership Interests
in any direct or indirect Subsidiary hereunder without the prior written consent
of the Administrative Agent. After the occurrence and during the continuation of
any Event of Default, no Debtor shall sell all or any part of its Investment
Property or Subsidiary Interests without the prior written consent of the
Administrative Agent.

 

 -15- 

 

 

(d)          Each Debtor represents that on the date of this Agreement, none of
its Investment Property or Subsidiary Interests consists of Margin Stock except
to the extent such Debtor has delivered to the Administrative Agent a duly
executed and completed Form U-1 with respect to such stock. If at any time the
Investment Property or Subsidiary Interests or any part thereof consists of
Margin Stock, the relevant Debtor shall promptly so notify the Administrative
Agent and deliver to the Administrative Agent a duly executed and completed
Form U-1 and such other instruments and documents reasonably requested by the
Administrative Agent in form and substance satisfactory to the Administrative
Agent.

 

(e)          Each Debtor represents and warrants to, and agrees with, the
Secured Creditors as follows: (i) as of the date hereof, the Subsidiary
Interests listed and described on Schedule E constitute the percentage of the
Ownership Interests in each Subsidiary set forth thereon owned directly by such
Debtor; (ii) as of the date hereof, copies of the Organization Documents of each
Debtor heretofore delivered to the Administrative Agent are true and correct
copies thereof and have not been amended or modified in any respect other than
as stated therein, and (iii) except as provided in the Credit Agreement, without
the prior written consent of the Administrative Agent, such Debtor hereby agrees
not to amend or modify any of its Organization Documents which would in any
manner adversely affect the rights of such Debtor with respect to any Subsidiary
Interests, any of such actions done without such prior written consent to be
null and void.

 

(f)          All Deposit Accounts of the Debtors on the date hereof are listed
and identified (by account number and depository institution) on Schedule E.
Each Debtor shall promptly notify the Administrative Agent of any other Deposit
Account opened or maintained by such Debtor after the date hereof, and shall
promptly submit to the Administrative Agent a supplement to Schedule E to
reflect such additional accounts (provided any Debtor’s failure to do so shall
not impair the Administrative Agent’s security interest therein). With respect
to any Deposit Account maintained by a depository institution other than the
Administrative Agent, and as a condition to the establishment and maintenance of
any such Deposit Account except as otherwise permitted by the Credit Agreement,
such Debtor, the depository institution, and the Administrative Agent shall
execute and deliver an account control agreement in form and substance
satisfactory to the Administrative Agent which provides, among other things, for
the depository institution’s agreement that it will comply with instructions
originated by the Administrative Agent directing the disposition of the funds in
the Deposit Account without further consent by such Debtor.

 

 -16- 

 

 

Section 9.          Power of Attorney. In addition to any other powers of
attorney contained herein, each Debtor hereby appoints the Administrative Agent,
its nominee, or any other Person whom the Administrative Agent may designate as
such Debtor’s attorney-in-fact, with full power and authority, upon the
occurrence and during the continuation of any Event of Default, to (i) sign such
Debtor’s name on verifications of Receivables and other Collateral; (ii) send
requests for verification of Collateral to such Debtor’s customers, account
debtors, and other obligors; (iii) exercise all voting rights with respect to
the Investment Property or other Collateral or any part thereof; (iv) endorse
such Debtor’s name on any assignments, stock powers or other instruments of
transfer and on any checks, notes, acceptances, money orders, drafts, and any
other forms of payment or security that may come into the Administrative Agent’s
possession; (v) endorse the Collateral in blank or to the order of the
Administrative Agent or its nominee; (vi) sign such Debtor’s name on any invoice
or bill of lading relating to any Collateral, on claims to enforce collection of
any Collateral, on notices to and drafts against customers and account debtors
and other obligors, on schedules and assignments of Collateral, on notices of
assignment and on public records; (vii) notify the post office authorities to
change the address for delivery of such Debtor’s mail to an address designated
by the Administrative Agent; (viii) receive, open, and dispose of all mail
addressed to such Debtor; and (ix) do all things necessary to carry out this
Agreement. Each Debtor hereby ratifies and approves all acts of any such
attorney consistent with this Section 9 and agrees that neither the
Administrative Agent nor any such attorney will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law other than
(i) such person’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final and nonappealable judgment or (ii) as a
result from a claim brought by any Debtor against such person for breach in bad
faith of such person’s obligations hereunder or under any other Loan Document,
if such Debtor has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. The
Administrative Agent may file one or more financing statements disclosing its
security interest in all or any part of the Collateral without any Debtor’s
signature appearing thereon, and each Debtor also hereby grants the
Administrative Agent a power of attorney to authorize any such financing
statements, and amendments and supplements thereto, on behalf of such Debtor
without notice thereof to any Debtor. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Facility Termination Date.

 

Section 10.         Defaults and Remedies. (a) The occurrence of any event or
the existence of any condition specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

 

 -17- 

 

 

(b)          Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent shall have, in addition to all other rights
provided herein or by law, the rights and remedies of a secured party under the
UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights or remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further the Administrative Agent may, without demand
and, to the extent permitted by applicable law, without advertisement, notice,
hearing or process of law, all of which each Debtor hereby waives to the extent
permitted by applicable law, at any time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, at any securities
exchange or broker’s board or at the Administrative Agent’s office or elsewhere,
for cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its discretion. In the exercise of any
such remedies, the Administrative Agent may sell the Collateral as a unit even
though the sales price thereof may be in excess of the amount remaining unpaid
on the Secured Obligations. Also, if less than all the Collateral is sold, the
Administrative Agent shall have no duty to marshal or apportion the part of the
Collateral so sold as between the Debtors, or any of them, but may sell and
deliver any or all of the Collateral without regard to which of the Debtors are
the owners thereof. In addition to all other sums due any Secured Creditor
hereunder, each Debtor shall pay the Secured Creditors all costs and expenses
incurred by the Secured Creditors, including reasonable attorneys’ fees and
court costs, in obtaining, liquidating or enforcing payment of Collateral or the
Secured Obligations or in the prosecution or defense of any action or proceeding
by or against any Secured Creditor or any Debtor concerning any matter arising
out of or connected with this Agreement or the Collateral or the Secured
Obligations, including any of the foregoing arising in, arising under or related
to a case under the United States Bankruptcy Code (or any successor statute).
Any requirement of reasonable notice shall be met if such notice is given in
accordance with Section 10.8 of the Credit Agreement at least ten (10) days
before the time of sale or other event giving rise to the requirement of such
notice; provided, however, no notification need be given to a Debtor if such
Debtor has signed, after an Event of Default hereunder has occurred, a statement
renouncing any right to notification of sale or other intended disposition. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. Any
Secured Creditor may be the purchaser at any such sale. Each Debtor hereby
waives all of its rights of redemption from any such sale. The Administrative
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, be made at the time and place to which the
sale was postponed or the Administrative Agent may further postpone such sale by
announcement made at such time and place. The Administrative Agent has no
obligation to prepare the Collateral for sale. The Administrative Agent may sell
or otherwise dispose of the Collateral without giving any warranties as to the
Collateral or any part thereof, including disclaimers of any warranties of title
or the like, and each Debtor acknowledges and agrees that the absence of such
warranties shall not render the disposition commercially unreasonable.

 

(c)          Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default hereunder, in addition to all
other rights provided herein or by law, (i) the Administrative Agent shall have
the right to take physical possession of any and all of the Collateral and
anything found therein, the right for that purpose to enter without legal
process any premises where the Collateral may be found (provided such entry be
done lawfully), and the right to maintain such possession on the relevant
Debtor’s premises (each Debtor hereby agreeing, to the extent it may lawfully do
so, to lease such premises without cost or expense to the Administrative Agent
or its designee if the Administrative Agent so requests) or to remove the
Collateral or any part thereof to such other places as the Administrative Agent
may desire, (ii) the Administrative Agent shall have the right to direct any
intermediary at any time holding any Investment Property or other Collateral, or
any issuer thereof, to deliver such Collateral or any part thereof to the
Administrative Agent and/or to liquidate such Collateral or any part thereof and
deliver the proceeds thereof to the Administrative Agent (including the right to
deliver a notice of control with respect to any Collateral held in a securities
account or commodities account and deliver all entitlement orders with respect
thereto), (iii) the Administrative Agent shall have the right to exercise any
and all rights with respect to all Deposit Accounts of each Debtor, including
the right to direct the disposition of the funds in each Deposit Account and to
collect, withdraw, and receive all amounts due or to become due or payable
thereunder, and (iv) each Debtor shall, upon the Administrative Agent’s demand,
promptly assemble the Collateral and make it available to the Administrative
Agent at a place reasonably designated by the Administrative Agent. If the
Administrative Agent exercises its right to take possession of the Collateral,
each Debtor shall also at its expense perform any and all other steps requested
by the Administrative Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Administrative Agent, appointing overseers for the
Collateral and maintaining Collateral records.

 

 -18- 

 

 

(d)          Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Debtors to
exercise the voting and/or consensual powers which they are entitled to exercise
pursuant to Section 8(a)(i) and/or to receive and retain the distributions which
they are entitled to receive and retain pursuant to Section 8(a)(ii), shall, at
the option of the Administrative Agent, cease and thereupon become vested in the
Administrative Agent, which, in addition to all other rights provided herein or
by law, shall then be entitled solely and exclusively to exercise all voting and
other consensual powers pertaining to the Investment Property and Subsidiary
Interests and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 8(a)(ii) and shall
then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property or Subsidiary Interests as if the
Administrative Agent were the absolute owner thereof including the rights to
exchange, at its discretion, all Investment Property or Subsidiary Interests or
any part thereof upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the respective issuer thereof or upon
the exercise by or on behalf of any such issuer or the Administrative Agent of
any right, privilege or option pertaining to such Investment Property or
Subsidiary Interests and, in connection therewith, to deposit and deliver such
Investment Property and Subsidiary Interests or any part thereof with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine. In the
event the Administrative Agent in good faith believes any of the Collateral
constitutes restricted securities within the meaning of any applicable
securities laws, any disposition thereof in compliance with such laws shall not
render the disposition commercially unreasonable. In the event the
Administrative Agent shall sell or otherwise dispose of all or any part of the
Investment Property or Subsidiary Interests, each Debtor hereby grants the
purchaser of such portion of such Investment Property or Subsidiary Interests,
to the fullest extent of its capacity, the ability (but not the obligation) to
become a member (or equivalent position) in such Subsidiary (subject to and in
accordance with the Organization Documents of such Subsidiary and subject to any
requirements of applicable law), in the place and stead of such Debtor. To
exercise such right, the purchaser shall give written notice to the applicable
Subsidiary of its election to become a member (or equivalent position) in such
Subsidiary. Following such election and giving of all necessary consent, the
purchaser shall have the rights and powers and be subject to the liabilities of
a member (or equivalent position) under the applicable Organization Documents of
such Subsidiary and the applicable law governing such Subsidiary.

 

 -19- 

 

 

(e)          Each Debtor hereby irrevocably constitutes and appoints the
Administrative Agent as its proxy and attorney-in-fact, upon the occurrence and
during the continuation of any Event of Default with respect to its Investment
Property and other Collateral, including the right to vote such Investment
Property and other Collateral, with full power of substitution to do so, and
including the right to exercise all other rights, powers, privileges and
remedies to which a holder of such Investment Property and other Collateral
would be entitled (including giving or withholding written consents of
shareholders or other equity holders, calling special meetings of shareholders
or other equity holders, and voting at such meetings). Upon the occurrence of an
Event of Default, such proxy shall be effective automatically and without the
necessity of any action (including any transfer of any such Investment Property
and other Collateral on the record books of the issuer thereof) by any Person
(including the issuer of such Investment Property and other Collateral or any
officer or agent thereof). Each Debtor hereby ratifies and approves all acts of
any such attorney and agrees that neither the Administrative Agent nor any such
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than (i) such Person’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
and nonappealable judgment or (ii) as a result from a claim brought by any
Debtor against such person for breach in bad faith of such person’s obligations
hereunder or under any other Loan Document, if such Debtor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction; provided that, in no event shall they be liable for
any punitive, exemplary, indirect or consequential damages. The foregoing powers
of attorney and proxy, being coupled with an interest, are irrevocable until the
Facility Termination Date.

 

(f)          Without in any way limiting the foregoing, each Debtor hereby
grants to the Secured Creditors a royalty-free irrevocable license and right to
use all of such Debtor’s patents, patent applications, patent licenses,
trademarks, trademark registrations, trademark licenses, trade names, trade
styles, copyrights, copyright licenses, copyright applications, copyright
registrations, and similar intangibles in connection with any foreclosure or
other realization by the Administrative Agent or the Secured Creditors on all or
any part of the Collateral to the extent permitted by law. The license and right
granted the Secured Creditors hereby shall be without any royalty or fee or
charge whatsoever.

 

(g)          The powers conferred upon the Secured Creditors hereunder are
solely to protect their interest in the Collateral and shall not impose on them
any duty to exercise such powers. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession or control if such Collateral is accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, consisting of similar type assets, it being understood, however, that
the Administrative Agent shall have no responsibility for (i) ascertaining or
taking any action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relating to any Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters,
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Collateral, or (iii) initiating any action to protect the
Collateral or any part thereof against the possibility of a decline in market
value. This Agreement constitutes an assignment of rights only and not an
assignment of any duties or obligations of the Debtors in any way related to the
Collateral, and the Administrative Agent shall have no duty or obligation to
discharge any such duty or obligation. Neither any Secured Creditor nor any
party acting as attorney for any Secured Creditor shall be liable for any acts
or omissions or for any error of judgment or mistake of fact or law other than
(i) such person’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final and nonappealable judgment or (ii) as a
result from a claim brought by any Debtor against such person for breach in bad
faith of such person’s obligations hereunder or under any other Loan Document,
if such Debtor has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction; provided that, in
no event shall they be liable for any punitive, exemplary, indirect or
consequential damages.

 

 -20- 

 

 

(h)          Failure by the Administrative Agent to exercise any right, remedy
or option under this Agreement or any other agreement between any Debtor and the
Administrative Agent or provided by law, or delay by the Administrative Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated. The
rights and remedies of the Secured Creditors under this Agreement shall be
cumulative and not exclusive of any other right or remedy which any Secured
Creditor may have. For purposes of this Agreement, an Event of Default shall be
construed as continuing after its occurrence until waived in writing by the
Administrative Agent.

 

Section 11.         Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Administrative Agent upon the occurrence
and during the continuation of any Event of Default shall, when received by the
Administrative Agent in cash or its equivalent, be applied by the Administrative
Agent in reduction of, or held as collateral security for, the Secured
Obligations in accordance with the terms of the Credit Agreement. The Debtors
shall remain liable to the Secured Creditors for any deficiency. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Borrower, as agent for the Debtors, or to whomsoever
the Administrative Agent reasonably determines is lawfully entitled thereto.

 

Section 12.         Continuing Agreement. This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until the
Facility Termination Date. Upon such termination of this Agreement, the
Administrative Agent shall, upon the request and at the expense of the Debtors,
forthwith release its Liens and security interests hereunder.

 

Section 13.         The Administrative Agent. In acting under or by virtue of
this Agreement, the Administrative Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Credit Agreement, all of
which provisions of said Credit Agreement (including Section 9 thereof) are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety. The Administrative Agent hereby disclaims any
representation or warranty to the Secured Creditors or any other holders of the
Secured Obligations concerning the perfection of the Liens and security
interests granted hereunder or in the value of any of the Collateral.

 

Section 14.         Miscellaneous. (a) This Agreement cannot be changed or
terminated orally. This Agreement shall create a continuing Lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Creditors hereunder, to the benefit of the Secured Creditors and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or delegate its duties hereunder without the Administrative Agent’s
prior written consent. Without limiting the generality of the foregoing, but
subject to the provisions of the Credit Agreement, any Lender may assign or
otherwise transfer any Indebtedness held by it secured by this Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise.

 

 -21- 

 

 

(b)          Except as otherwise specified herein, all notices and other
communications provided for herein shall be in writing (including by such
electronic communication as e-mail and Internet or intranet websites) and shall
be given to the applicable party as set forth in Section 10.8 of the Credit
Agreement.

 

(c)          In the event and to the extent that any provision hereof shall be
deemed to be invalid or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such jurisdictions where such law or interpretation is operative, and the
invalidity or unenforceability of such provision shall not affect the validity
of any remaining provisions hereof, and any and all other provisions hereof
which are otherwise lawful and valid shall remain in full force and effect.
Without limiting the generality of the foregoing, in the event that this
Agreement shall be deemed to be invalid or otherwise unenforceable with respect
to any Debtor, such invalidity or unenforceability shall not affect the validity
of this Agreement with respect to the other Debtors.

 

(d)          The Lien and security interest herein created and provided for
stand as direct and primary security for the Secured Obligations of the Borrower
arising under or otherwise relating to the Credit Agreement as well as for the
other Secured Obligations secured hereby. No application of any sums received by
the Secured Creditors in respect of the Collateral or any disposition thereof to
the reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until the Facility Termination Date. Each Debtor
acknowledges and agrees that the Lien and security interest hereby created and
provided are absolute and unconditional and shall not in any manner be affected
or impaired by any acts or omissions whatsoever of any Secured Creditor or any
other holder of any Secured Obligations, and without limiting the generality of
the foregoing, the Lien and security interest hereof shall not be impaired by
any acceptance by any Secured Creditor or any other holder of any Secured
Obligations of any other security for or guarantors upon any of the Secured
Obligations or by any failure, neglect or omission on the part of any Secured
Creditor or any other holder of any of the Secured Obligations to realize upon
or protect any of the Secured Obligations or any collateral or security
therefor. The Lien and security interest hereof shall not in any manner be
impaired or affected by (and the Secured Creditors, without notice to anyone,
are hereby authorized to make from time to time) any sale, pledge, surrender,
compromise, settlement, release, renewal, extension, indulgence, alteration,
substitution, exchange, change in, modification or disposition of any of the
Secured Obligations or of any collateral or security therefor, or of any
guaranty thereof, or of any instrument or agreement setting forth the terms and
conditions pertaining to any of the foregoing. The Secured Creditors may at
their discretion at any time grant credit to the Borrower without notice to the
other Debtors in such amounts and on such terms as the Secured Creditors may
elect without in any manner impairing the Lien and security interest created and
provided for. In order to realize hereon and to exercise the rights granted the
Secured Creditors hereunder and under applicable law, there shall be no
obligation on the part of any Secured Creditor at any time to first resort for
payment to the Borrower or any other Debtor or to any guaranty of the Secured
Obligations or any portion thereof or to resort to any other collateral,
security, property, liens or any other rights or remedies whatsoever, and the
Secured Creditors shall have the right to enforce this Agreement against any
Debtor or its Collateral irrespective of whether or not other proceedings or
steps seeking resort to or realization upon or from any of the foregoing are
pending.

 

 -22- 

 

 

(e)          In the event the Secured Creditors shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule G, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules A, B, C, D,
E and F with respect to it. No such substitution shall be effective absent the
written consent of the Administrative Agent nor shall it in any manner affect
the obligations of the other Debtors hereunder.

 

(f)          This Agreement may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Agreement by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Administrative Agent, and it shall not be
necessary for the Administrative Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(g)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of any provision
hereof.

 

(h)          This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based on, arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without regard to conflicts of law
provisions (other than Sections 5-1401 and 5-1402 of the New York General
Obligations law).

 

(i)          Each Debtor irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement and each
of the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

 -23- 

 

 

(j)          Each Debtor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement in any court referred to in Section 14(i). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(k)          Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated hereby (whether based on contract,
tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this section 14(k).

 

Section 15.         Confirmation of Pledge. The Ownership Interests of certain
of the Debtors (such Debtors, for purposes of this Section 15, being referred to
collectively as the “Pledged Entities” and each individually as a “Pledged
Entity”), whether certificated or otherwise, constitute Subsidiary Interests
under this Agreement. By executing this Agreement, each Pledged Entity (in
addition to any other covenants, representations and warranties it has made as a
Debtor hereunder), acknowledges and agrees that: (a) during such times as are
provided in this Agreement, the Administrative Agent may exercise the voting
rights related to the Pledged Entity; (b) such Pledged Entity shall not
challenge, dispute or take any action to prevent the Administrative Agent’s
exercise of the voting rights with respect to such Pledged Entity provided such
voting rights are exercised in accordance with this Agreement; (c) such Pledged
Entity consents to the assignment of all or any portion of the Ownership
Interests to the Administrative Agent or any of the Administrative Agent’s
assignees upon any foreclosure of the Ownership Interests; (d) all parties
required by the terms of the Pledged Entity’s Organization Documents to approve
the assignment of all or any portion of the Ownership Interests to the
Administrative Agent or any of the Administrative Agent’s assignees upon any
foreclosure of the Ownership Interests have done so; (e) such Pledged Entity
consents to the admission of the Administrative Agent or any of the
Administrative Agent’s assignees as a member or partner of such Pledged Entity
upon any foreclosure of the Ownership Interest without the taking of any further
action by such Pledged Entity, any other Debtor, the Administrative Agent or any
of the Administrative Agent’s assignees, all notwithstanding any provision or
requirement to the contrary in such Pledged Entity’s Organization Documents; and
(f) such Pledged Entity waives its rights, to the extent it has any, under its
Organization Documents, to the extent such rights conflict with the provisions
of and rights granted to the Administrative Agent and the Administrative Agent’s
assignees to permit the Administrative Agent to exercise its rights under this
Agreement.

 

 -24- 

 

 

In Witness Whereof, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

  “Debtors”       Limbach Facility Services LLC         By /s/ John T. Jordan
Jr.     Name John T. Jordan Jr.     Title Executive Vice President, Chief
Financial Officer and Treasurer         Limbach Holdings LLC         By /s/ John
T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive Vice President,
Chief Financial Officer and Treasurer         Limbach Company LLC         By /s/
John T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive Vice
President, Chief Financial Officer and Treasurer         Harper Limbach LLC    
    By /s/ John T. Jordan Jr.   Name John T. Jordan Jr.     Title Executive Vice
President and Treasurer         Limbach Company LP         By /s/ John T. Jordan
Jr.     Name John T. Jordan Jr.     Title Executive Vice President, Chief
Financial Officer and Treasurer         Harper Limbach Construction LLC        
By /s/ John T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive Vice
President and Treasurer

 

[Signature Page to Security Agreement]

 

 

 

 

Accepted and agreed to as of the date first above written.

 

  Fifth Third Bank, as Administrative Agent         By /s/ David L. Mistic    
Name: David L. Mistic     Title: Vice President

 

[Signature Page to Security Agreement]

 

 

 

 

Schedule A

 

Locations

 

Column 1   Column 2   Column 3           Name of Debtor  (and State of
Organization and
Organizational Registration
Number)   Chief Executive Office
(and name of record
owner of such Location)   Additional Places of
Business and Collateral
Locations (and name of
record owner of such
Locations)           Limbach Facility Services LLC
(Delaware; Organizational Number 3555585)  

31-35th Street

Pittsburgh, PA 15201
(Record Owner: Giant Eagle
(35th Strouss Associates))

 

301 East Pine Street,

Suite 400
Orlando, FL 32801
(Record Owner: HIW-KC Orlando, LLC)

         

Limbach Holdings LLC

(Delaware; Organizational Number 3588231)

 

31-35th Street

Pittsburgh, PA 15201
(Record Owner: Giant Eagle
(35th Strouss Associates))

             

Harper Limbach LLC

(Delaware; Organizational Number 3555571)

 

31-35th Street

Pittsburgh, PA 15201
(Record Owner: Giant Eagle
(35th Strouss Associates))

 

5401 Benchmark Lane
Sanford, FL 32773
(Record Owner: Harper Limbach LLC)

 



                  5102 West Laurel Street
Suite 800
Tampa, FL 33607
(Record Owner: Menkure Pyramid, LLC)           

Limbach Company LLC

(Delaware; Organizational Number 3555572)

 

31-35th Street

Pittsburgh, PA 15201
(Record Owner: Giant Eagle
(35th Strouss Associates))

 

926 Featherstone Road
Pontiac, MI 48342
(Record Owner: Limbach Company LLC)



                  13261 Mid-Atlantic Blvd
Laurel, MD 20708
(Record Owner: Jackson-Shaw/Brickyard LP)

 

 

 

 

       

217 Elizabeth St.
Cumberland, MD 21502
(Record Owner: John and Rebecca Hancock)

 

822 Cleveland Avenue
Columbus, OH 43201
(Record Owner: 243 Limited Partnership)

 

16635 Canaanville Hills Road
Athens, OH 45701
(Record Owner: JBH Investments, LLC)

 

624 Truck Court
Lansing, MI 48912
(Record Owner: Tamara L.L.C.)

 

46 Jonspin Road
Wilmington, MA 01187
(Record Owner: Jonspin Realty Trust)

 

1139 Broad Street
Greensburg, PA 15601
(Record Owner: Transpac, Inc.)

 

1001 Technology Drive
Mt. Pleasant, PA 15666
(Record Owner: William E. Burroughs)

 

175 Titus Avenue
Warrington, PA 18976
(Record Owner: 175 Titus Partners, LP)

 

5C Chris Court
Dayton, NJ 08810
(Record Owner: LIT-CHRIS/RIDGE LLC)

 

 2 

 

 

Limbach Company LP

(Delaware; Organizational Number 3598729)

 

31-35th Street

Pittsburgh, PA 15201
(Record Owner: Giant Eagle (35th Strouss Associates))

  12442 Knott Street
Garden Grove, CA 92841
(Record Owner: LBA RIV-Company XXVII, LLC)           Harper Limbach Construction
LLC (Delaware; Organizational Number 5223617)  

31-35th Street

Pittsburgh, PA 15201
(Record Owner: Giant Eagle (35th Strouss Associates))

 

940 Williston Park Point
Lake Mary, FL 32746
(Record Owner: Butters Realty & Mgt.)

 



                  9051 Florida Mining Road Suite 103 and 104
Tampa, FL 33634
(Record Owner: Eagle Creek 5 & 6 LLC)

 

 3 

 

 

Schedule B

 

Other Names

 

A.          Prior Legal Names

 

Debtor   Prior Legal Names       Limbach Facility Services LLC   N/A      
Limbach Holdings LLC   N/A       Harper Limbach LLC   N/A       Limbach Company
LLC   N/A       Limbach Company LP   N/A       Harper Limbach Construction LLC  
N/A

 

B.          Trade Names

 

Debtor   Trade Names       Limbach Facility Services LLC   Limbach Engineering &
Design Services       Limbach Holdings LLC   N/A       Harper Limbach LLC   N/A
      Limbach Company LLC   Sabo, Limbach Energy Services       Limbach Company
LP   Western Air Limbach       Harper Limbach Construction LLC   N/A

 

 

 

 

Schedule C

 

Intellectual Property Rights

 

Trademarks:

·None.

 

Copyrights:

·An Appraisal of Building’s Environmental Systems (Reg. No. TX0000186524)

·Systems Appraisals (Reg. No. TX0000207986)

 

None:

·None.

 

 

 

 

Schedule D

 

Real Estate Legal Descriptions

 

5401 Benchmark Lane, Sanford, Florida, which parcel is legally described as:

 

All that certain piece, parcel or tract of land situated in Seminole County,
Florida, described as follows:

 

Lots 5, 6, 7, 8, 9 and the West ½ of Lot 10, Midway Commerce Center, according
to the plat thereof as recorded in Plat Book 31, Page 39 and 40, Public Records
of Seminole County, Florida.

 

Being the same property conveyed by Roche International, Inc. to Jovinole
Associates, a Pennsylvania partnership, by Warranty Deed filed December 13,
1984, and recorded in the office of the Register of Deeds for Seminole County,
Florida at Book 1600, page 1003.

 

926 Featherstone Road, Pontiac, Michigan, which parcel is legally described as:

 

The following described premises situated in the city of Pontiac County of
Oakland and State of Michigan, to-wit: Part of Lot 23 of Assessor’s Plat No. 147
a replat of Assessor’s Plat No. 15 located in N.E. 1/4 of Sec. 28 and S.E. 1/4
Sec. 22; a replat of Lot 25 and Lots 1 to 7 incl. of Assessor’s Plat No. 16
located in N.E. 1/4 of Sec. 28 a replat of Lots 44 and 45 of Assessor’s Plat No.
105 located in W. 1/2 Sec. 27; also land in S.W. 1/4 Sec. 22; also land in N.W.
1/4 Sec. 27; and land in S.W. 1/4 Sec. 27 all being in T. 3N., R. 10E., City of
Pontiac, Oakland County, Michigan, as recorded in Liber 35, Page 54a, described
as beginning at a point, said point being S. 87 degrees 16 minutes 55 seconds W.
555.42 feet and S. 02 degrees 26 minutes 18 seconds E. 220.00 feet from the N.W.
corner of Lot 30 of said subdivision and proceeding thence N. 87 degrees 16
minutes 55 seconds E. 150.00 feet; thence S. 02 degrees 26 minutes 18 seconds E.
804.90 feet; thence N. 51 degrees 23 minutes 20 seconds W. 530.30 feet; thence
N. 02 degrees 26 minutes 18 seconds W. 449.70 feet; thence N. 87 degrees 16
minutes 55 seconds E. 249.93 feet thence N. 02 degrees 26 minutes 18 seconds W.
5.00 feet to the point of beginning. Containing 5.75 acres. Subject to easements
of record.

 

 

 

 

Schedule E

 

Investment Property, Subsidiary Interests, and Deposits

 

A.           Investment Property (other than Subsidiary Interests)

 

None.

 

B.           Subsidiary Interests

 

Name of Debtor  Name of
Subsidiary Issuer  Type of
Organization
(e.g., corporation,
partnership,
limited liability
company)  Jurisdiction of
Organization  No. of Issued
Shares/units   Certificate
No. (if any)  Percentage
of Issuer’s
Ownership
Interests                        Limbach Holdings LLC  Limbach Facility Services
LLC  Limited Liability Company  Delaware   10    N/A   100%                    
    Limbach Facility Services LLC  Limbach Company LLC  Limited Liability
Company  Delaware   10    N/A   100%                         Limbach Facility
Services LLC  Limbach Company LP  Limited Partnership  Delaware   9.99    N/A 
 99%                         Limbach Company LLC  Limbach Company LP  Limited
Partnership  Delaware   0.01    N/A   1%                         Limbach
Facility Services LLC  Harper Limbach LLC  Limited Liability Company  Delaware 
 10    N/A   100%                         Limbach Facility Services LLC  Harper
Limbach Construction LLC  Limited Liability Company  Delaware   10    N/A   100%

 

 

 

 

C.           Deposits

 

Name of Debtor   Name of Depository   Type of Account   Account Number          
    Limbach Facility Services   Fifth Third Bank   Concentration Account   X1831
              Limbach Facility Services   Fifth Third Bank   Direct Deposit
Account   X2169±               Limbach Facility Services LLC   Fifth Third Bank
  Disbursement Account   X9849               Limbach Facility Services   Fifth
Third Bank   Payroll Account   X7160±               Limbach Company LLC   Fifth
Third Bank   Payroll Account   X2193±               Limbach Company LLC   Fifth
Third Bank   Payroll Account   X2185±               Limbach Company LLC   Fifth
Third Bank   Payroll Account   X2177±               Limbach Company LLC   Fifth
Third Bank   Payroll Account   X1714±               Limbach Facility Services  
Wells Fargo Bank   Concentration Account   X9118               Limbach Company
LLC   Wells Fargo Bank   Payroll Account   X9134±               Limbach Company
LLC   Wells Fargo Bank   Payroll Account   X9142±               Harper Limbach
LLC   Wells Fargo Bank   Payroll Account   X9159±               Limbach Company
LP   Wells Fargo Bank   Payroll Account   X9126±               Limbach Company
LLC   Citizens Bank   Payroll Account   X7749±

 

*Note: Accounts to include such other deposit accounts maintained from time to
time with the Administrative Agent.

 

**Note: Accounts marked with ± are Excluded Deposit Accounts (as defined in the
Credit Agreement)

 

 2 

 

 

Schedule F

 

Commercial Tort Claims

 

None.

 

 

 

 

Schedule G

 

Assumption and Supplement to Security Agreement

 

This Assumption and Supplement to Security Agreement (this “Agreement”) dated as
of this _____ day of _____________, 20__ from [new Debtor], a _______________
corporation/limited liability company/partnership (the “New Debtor”), to Fifth
Third Bank, an Ohio banking corporation (“Fifth Third”), as administrative agent
for the Secured Creditors (defined in the Security Agreement hereinafter
identified and defined) (Fifth Third acting as such agent and any successor or
successors to Fifth Third in such capacity being hereinafter referred to as the
“Administrative Agent”).

 

Preliminary Statements

 

A.           Limbach Facility Services LLC (the “Borrower”) and certain other
parties have executed and delivered to the Administrative Agent that certain
Security Agreement dated as of July 20, 2016 (such Security Agreement, as the
same may from time to time be amended, modified or restated, including
supplements thereto which add additional parties as Debtors thereunder, being
hereinafter referred to as the “Security Agreement”), pursuant to which such
parties (the “Existing Debtors”) have granted to the Administrative Agent for
the benefit of the Secured Creditors a Lien on and security interest in the
Existing Debtors’ Collateral (as such term is defined in the Security Agreement)
to secure the Secured Obligations (as such term is defined in the Security
Agreement).

 

B.           The Borrower provides the New Debtor with substantial financial,
managerial, administrative, and technical support and the New Debtor will
benefit, directly and indirectly, from credit and other financial accommodations
extended by the Secured Creditors to the Borrower.

 

Now, therefore, for value received, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Creditors from time to time, the New Debtor hereby agrees as follows:

 

1.          The New Debtor acknowledges and agrees that it shall become a
“Debtor” party to the Security Agreement effective upon the date of the New
Debtor’s execution of this Agreement and the delivery of this Agreement to the
Administrative Agent, and that upon such execution and delivery, all references
in the Security Agreement to the terms “Debtor” or “Debtors” shall be deemed to
include the New Debtor. Without limiting the generality of the foregoing, the
New Debtor hereby repeats and reaffirms all grants (including the grant of a
Lien and security interest), covenants, agreements, representations, and
warranties contained in the Security Agreement as amended hereby, each and all
of which are and shall remain applicable to the Collateral from time to time
owned by the New Debtor or in which the New Debtor from time to time has any
rights. Without limiting the foregoing, in order to secure payment of the
Secured Obligations, whether now existing or hereafter arising, the New Debtor
does hereby grant to the Administrative Agent for the benefit of the Secured
Creditors, and hereby agrees that the Administrative Agent has and shall
continue to have for the benefit of the Secured Creditors a continuing Lien on
and security interest in, among other things, all of the New Debtor’s Collateral
(as such term is defined in the Security Agreement), including, without
limitation, all of the New Debtor’s Accounts, Chattel Paper, Instruments,
Documents, General Intangibles Letter-of-Credit Rights, Supporting Obligations,
Deposit Accounts, Investment Property, Inventory, Equipment, Fixtures,
Commercial Tort Claims, and all of the other Collateral described in Section 2
of the Security Agreement, each and all of such granting clauses being
incorporated herein by reference with the same force and effect as if set forth
herein in their entirety except that all references in such clauses to the
Existing Debtors or any of them shall be deemed to include references to the New
Debtor. Nothing contained herein shall in any manner impair the priority of the
liens and security interests heretofore granted in favor of the Administrative
Agent under the Security Agreement.

 

 

 

 

2.          Schedules A (Locations), Schedule B (Other Names), Schedule C
(Intellectual Property Rights), Schedule D (Real Estate Legal Descriptions),
Schedule E (Investment Property, Subsidiary Interests and Deposits) and
Schedule F (Commercial Tort Claims) to the Security Agreement shall be
supplemented by the information stated below with respect to the New Debtor:

 

Supplement to Schedule A

 

Name of Debtor (and
State of Organization
and Organizational
Registration Number)   Chief Executive Office (and
name of record owner of
such location)   Additional Places of
Business and Collateral
Locations (and name of
record owner of such
locations)                                        

 

Supplement to Schedule B

 

Name of Debtor   Prior Legal Names and Trade Names of
Such Debtor            

 

 2 

 

 

Supplement to Schedule C

 

Intellectual Property Rights                    

 

Supplement to Schedule D

 

Real Estate Legal Descriptions                    

 

Supplement to Schedule E

 

Investment Property, Subsidiary Interests and Deposits                    

 

Supplement to Schedule F

 

  Commercial Tort Claims                          

 

3.          The New Debtor hereby acknowledges and agrees that the Secured
Obligations are secured by all of the Collateral according to, and otherwise on
and subject to, the terms and conditions of the Security Agreement to the same
extent and with the same force and effect as if the New Debtor had originally
been one of the Existing Debtors under the Security Agreement and had originally
executed the same as such an Existing Debtor.

 

 3 

 

 

4.          All capitalized terms used in this Agreement without definition
shall have the same meaning herein as such terms have in the Security Agreement,
except that any reference to the term “Debtor” or “Debtors” and any provision of
the Security Agreement providing meaning to such term shall be deemed a
reference to the Existing Debtors and the New Debtor. Except as specifically
modified hereby, all of the terms and conditions of the Security Agreement shall
stand and remain unchanged and in full force and effect.

 

5.          The New Debtor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the
Administrative Agent may deem necessary or proper to carry out more effectively
the purposes of this Agreement.

 

6.          No reference to this Agreement need be made in the Security
Agreement or in any other document or instrument making reference to the
Security Agreement, any reference to the Security Agreement in any of such to be
deemed a reference to the Security Agreement as modified hereby.

 

7.          This Agreement may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Agreement by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
shall be governed by and construed in accordance with the law of the State of
New York, without regard to conflicts of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations law).

 

  [Insert Name of New Debtor]         By       Name       Title  

 

Accepted and agreed to as of the date first above written.

 

  Fifth Third Bank, as Administrative Agent           By         Name      
Title  

 

 4 

 

 

Schedule H

 

Supplemental Security Agreement

 

This Supplemental Security Agreement (this “Agreement”) dated as of this _____
day of _____________, 20__ from [Debtor], a _____________ corporation/limited
liability company/partnership (the “Debtor”), to Fifth Third Bank, an Ohio
banking corporation (“Fifth Third”), as administrative agent for the Secured
Creditors (defined in the Security Agreement hereinafter identified and defined)
(Fifth Third acting as such agent and any successor or successors to Fifth Third
in such capacity being hereinafter referred to as the “Administrative Agent”).

 

Preliminary Statements

 

A.           Limbach Facility Services LLC (the “Borrower”) and certain other
parties have executed and delivered to the Administrative Agent that certain
Security Agreement dated as of July 20, 2016 (such Security Agreement, as the
same may from time to time be amended, modified or restated, being hereinafter
referred to as the “Security Agreement”), pursuant to which such parties have
granted to the Administrative Agent for the benefit of the Secured Creditors a
Lien on and security interest in the Collateral (as such term is defined in the
Security Agreement) to secure the Secured Obligations (as such term is defined
in the Security Agreement).

 

B.           Pursuant to the Security Agreement, the Debtor granted to the
Administrative Agent, among other things, a continuing security interest in all
Commercial Tort Claims.

 

C.           The Debtor has acquired a Commercial Tort Claim which, when taken
together with all other Commercial Tort Claims, has an aggregate value in excess
of $250,000, and the Debtor executes and delivers this Agreement to confirm and
assure the Administrative Agent’s security interest therein.

 

Now, therefore, for value received, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Creditors from time to time, the Debtor hereby agrees as follows:

 

1.          In order to secure payment of the Secured Obligations, whether now
existing or hereafter arising, the Debtor does hereby grant to the
Administrative Agent for the benefit of the Secured Creditors, and hereby agrees
that the Administrative Agent has and shall continue to have for the benefit of
the Secured Creditors a continuing Lien on and security interest in the
Commercial Tort Claim described below:

 

(Insert description of the Commercial Tort Claim by referring to a specific
incident giving rise to the claim)

 

 

 

 

2.          Schedule F (Commercial Tort Claims) to the Security Agreement is
hereby amended to include reference to the Commercial Tort Claim referred to in
Section 1 above. The Commercial Tort Claim described herein is in addition to,
and not in substitution or replacement for, the Commercial Tort Claims
heretofore described in and subject to the Security Agreement, and nothing
contained herein shall in any manner impair the priority of the Liens and
security interests heretofore granted by the Debtor in favor of the
Administrative Agent under the Security Agreement.

 

3.          All capitalized terms used in this Agreement without definition
shall have the same meaning herein as such terms have in the Security Agreement,
except that any reference to the term “Collateral” and any provision of the
Security Agreement providing meaning to such term shall be deemed to include the
Commercial Tort Claim referred to in Section 1 above. Except as specifically
modified hereby, all of the terms and conditions of the Security Agreement shall
stand and remain unchanged and in full force and effect.

 

4.          The Debtor agrees to execute and deliver such further instruments
and documents and do such further acts and things as the Administrative Agent
may deem necessary or proper to carry out more effectively the purposes of this
Agreement.

 

5.          No reference to this Agreement need be made in the Security
Agreement or in any other document or instrument making reference to the
Security Agreement, any reference to the Security Agreement in any of such to be
deemed a reference to the Security Agreement as modified hereby.

 

6.          The Debtor acknowledges that this Agreement shall be effective upon
its execution and delivery by the Debtor to the Administrative Agent, and it
shall not be necessary for the Administrative Agent to execute this Agreement or
any other acceptance hereof or otherwise to signify or express its acceptance
hereof.

 

 2 

 

 

7.          This Agreement may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Agreement by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
shall be governed by and construed in accordance with the law of the State of
New York, without regard to conflicts of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations law).

 

  [Insert Name of Debtor]           By       Name       Title  

 

 3 

